 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Back to 10Q [form10q_q2fy09.htm]
Exhibit 10.6

--------------------------------------------------------------------------------

 
CONSULTING AGREEMENT
 


This Consulting Agreement (this “Agreement”) is made and entered into as of
November 3, 2008, by and between Schiff Nutritional Group, Inc., a Utah
corporation (the “Company”), and Daniel Thomson, a Utah resident (“Consultant”).
 
Introduction.  Consultant is the former Executive Vice President of Business
Development, General Counsel and Corporate Secretary of the Company, having
resigned from such offices as of November 3, 2008 (the “Resignation Date”).  The
Company wishes to retain Consultant to provide various services that will, among
other things, facilitate the transition in the executive leadership of the
Company.  Based on such premise, and for certain good and valuable
consideration, the receipt, adequacy and legal sufficiency of which are hereby
acknowledged, the Company and Consultant, intending to be legally bound, hereby
agree as follows:
 
1. Appointment and Acceptance.  On the terms and subject to the conditions set
forth herein, the Company hereby appoints, engages and retains Consultant as a
consultant, and Consultant hereby ac­cepts such appoint­ment.  During the term
of this Agreement (as described in Section 2), Consultant agrees to use his best
efforts to advance the interests of the Company and its affiliates and to
facilitate the successful transition of the individual who has succeeded
Consultant as the Company’s General Counsel and Corporate Secretary.
 
2. Term.  The term of this Agreement (“Term”) shall begin on the date hereof and
shall end on August 15, 2009, unless terminated earlier in accordance with the
provisions of Section 7.
 
3. Consulting Services.  Consultant shall perform such consul­ting services for
the Company as the Company may reasonably request from time to time during the
term of this Agreement.  Consultant shall perform the consulting services on
such dates, at such times, and in such locations as the Company may reasonably
request; provided, however, that Consultant shall not be required to occupy an
office or keep hours at the Company’s place of business on a regular
basis.  Consultant shall devote such time as is reasonably necessary to perform
the consulting services in a timely manner.  Consultant shall report directly to
the Chief Executive Officer of the Company.  Upon request by the Chief Executive
Officer from time to time, Consultant shall provide the Chief Executive Officer
or his designees with briefings, reports, updates and other information relating
to the consulting services performed by Consultant for the Company.  In
addition, Consultant shall make himself available to travel on the Company’s
business if reasonably requested by the Chief Executive Officer and any travel
expenses associated therewith shall be reimbursed to the extent provided by
Section 5(b).
 
4. Non-Compete; Non-Solicitation; Confidentiality; etc.  In exchange for the
payments and other benefits set forth in this Agreement, which the Consultant
acknowledges is good, valuable and sufficient consideration for the covenants
set forth in this Section 4, the parties agree as follows:
 
(a) The Consultant shall not, at any time during the period beginning on the
date hereof and ending on the six month anniversary of such date (the
“Restricted Period”) directly or indirectly engage in, have any equity interest
in, or manage or operate any business listed on Exhibit A (each a “Competitive
Business”), unless the Consultant shall have first notified the Company and
received written permission from the Company to engage in, obtain an equity
interest in (other than as a 1% or less shareholder of a publicly-traded
corporation) or manage or operate such Competitive Business.  The Consultant
acknowledges that compliance with this Paragraph 4(a) is necessary to protect
the business and good will of the Company and that a breach of any of these
provisions will irreparably and continually damage the Company, for which money
damages may not be adequate.
 
Back to top

 
 

--------------------------------------------------------------------------------

 

 
 
(b) During the Restricted Period, the Consultant will not (and will not permit
any employee directly reporting to him in at a level equivalent to a vice
president level employee of the Company or above) solicit to employ or actually
employ any of the officers or vice president level employees of the Company
(other than (i) general solicitations for employees in the ordinary course of
business which are directed at the public in general and/or found in general
publications for employees, or (ii) solicitations through a recruiting or search
firm using a data base of candidates without targeting the Company or specific
Company employees); provided, however, that Consultant may employ any employee
of the Company who contacts Consultant on his or her own initiative without any
direct or indirect solicitation, encouragement, or discussions by Consultant.
 
(c) For the purpose of protecting the Company’s legitimate business and property
interests, Consultant hereby agrees that, without the prior written consent of
the Company, he shall not, directly or indirectly, disclose to any person or
entity outside of the Company other than the Company’s representatives, or use
for any purpose other than to further the business interests of the Company, (a)
any Confidential Information other than a Trade Secret during the Term and
anytime thereafter or (b) any Trade Secret from and after the date of this
Agreement.  As used in this Agreement, the term “Confidential Information” means
any and all information concerning the Company and its past, present and future
business and affairs and any other information that Consultant becomes aware of
by virtue of his performance of consulting services under this Agreement; and
the term “Trade Secret” means any and all Confidential Information that is a
trade secret with the meaning of any applicable trade secret or similar
law.  Notwithstanding the foregoing, Consultant shall be permitted to disclose
any Confidential Information that he is required to disclose pursuant to any
applicable law or legal process.  In such event, before making any such
disclosure, Consultant shall promptly notify the Company thereof and, at the
Company’s expense, shall reasonably consult with the Company on the advisability
of taking any step to resist or narrow such disclosure and shall reasonably
cooperate with the Company in any attempt to obtain a protective order or other
appropriate remedy or assurance that the disclosed Confidential Information will
be afforded confidential treatment.  If such protective order or other
appropriate remedy or assurance is not obtained, Consultant shall disclose only
that portion of the Confidential Information that he is required to disclose
pursuant to the applicable law or legal process.
 
5. Compensation.  In consideration of the consulting services performed by
Consultant under this Agreement and the non-compete, non-solicitation, and
confidentiality provisions of Section 4, the Company shall:
 
(a) pay to Consultant (i) a monthly fee of $37,694.28, which shall be payable on
or before the last day of each month, for the period beginning November 3, 2008
and ending July 31, 2009, and (ii) a final payment of $18,847.14 on or before
August 15, 2009; and
 
(b) promptly reimburse Consultant for all reasonable and necessary expenses that
he incurs and pays in performing the consulting services, provided that such
expenses are documented by receipts or other appropriate evidence relating
thereto in accordance with the Company’s customary procedures.
 
6. Representations and Warranties.  Consultant represents and warrants that (a)
Consultant has all necessary legal capacity to execute and deliver this
Agreement and to perform his obligations hereunder; (b) Consultant has had an
opportunity to consult with counsel of his choosing with respect to this
Agreement and all of the terms and provisions hereof; and (c) Consultant is
entering into this Agreement voluntarily and with complete knowledge as to the
terms and provisions set forth herein.
 
7. Termination.  This Agreement may be terminated prior to the expiration of its
term only as follows:
 
Back to top

 
2

--------------------------------------------------------------------------------

 

 
 
(a) by the mutual written agreement of the parties, in which case the
termination will be effective on the date set forth in such agreement;
 
(b) upon the death or disability of Consultant, in which case the termination
will be effective on the date of his death or disability; or
 
(c) by the Consultant or the Company if the Consultant shall accept employment
with a subsequent employer.
 
Notwithstanding the termination of this Agreement pursuant to this Section 7,
and in consideration for the restrictions and provisions set forth in Section 4,
the Company shall continue to compensate Consultant pursuant to Section 5
through and including August 15, 2009.


8. Independent Contractor Status.  It is expressly understood and agreed that
(a) the duties of Consultant under this Agreement are not those that ordinarily
would attend a contract of employment; (b) Consultant is engaged by the Company
as an independent contractor and not as an employee of the Company; (c)
Consultant shall provide all of the services required under this Agreement in
the capacity of an independent contractor; and (d) the Company shall have no
control over, or supervisory power as to, the manner or method of performance by
Consultant of the services provided for herein.  The Company shall not withhold
any amount from the compensation paid to Consultant under this Agreement as
either a federal or state income tax withholding or an employee contribution to
any federal or state insurance program.  Subject to the provisions of the
release agreement (particularly Section 11) dated as of November 3, 2008 between
Consultant and the Company (the “Release Agreement”), Consultant shall be solely
responsible for the determination and payment of any federal and state income
taxes and insurance program contributions attributable to the compensation
received pursuant to this Agreement and Consultant shall comply with all
applicable laws related to such taxes and contributions.
 
9. General Provisions.
 
(a) Entire Agreement.  This Agreement and the Release Agreement supersede all
prior negotiations, understandings, agreements, representations, warranties, and
courses of conduct and dealing, whether written or oral, between the parties
with respect to its subject matter, and constitute a complete and exclusive
statement of the terms and conditions of the agreement between the parties with
respect to its subject matter.  This Agreement is not a contract of employment
between Consultant and the Company, and Consultant and the Company hereby agree
and acknowledge that this Agreement does not impose any obligation on the
Company to offer employment to the Consultant at any time.
 
(b) Notices.  All notices, consents, waivers and other communications required
or permitted by this Agreement shall be in writing and shall be deemed given to
a party when (1) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid), (2) sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment, or
(3) received or rejected by the addressee, if sent by certified mail, return
receipt requested, in each case to the following addresses, facsimile numbers or
e-mail addresses and marked to the attention of the person (by name or title)
designated below, or to such other address, facsimile number, e-mail address or
person as a party may designate by notice to the other party:
 
Back to top

 
3

--------------------------------------------------------------------------------

 

 
 
Company:
Schiff Nutrition Group, Inc.
 
2002 South 5070 West
 
Salt Lake City, UT   84104
 
Attention: Bruce Wood
 
Telephone:  (801) 975–5053
 
Fax:  (801) 886-2504
       
Consultant:
Daniel Thomson
 
1468 East Michigan Ave
 
Salt Lake City, UT  84105
 
Telephone:  (801) 583-0766



(c) Remedies Cumulative.  The rights and remedies of the parties to this
Agreement are cumulative and not alternative. Neither any failure nor any delay
by any party in exercising any right, power or privilege under this Agreement
shall operate as a waiver of such right, power or privilege, and no single or
partial exercise of any such right, power or privilege shall preclude any other
or further exercise of such right, power or privilege or the exercise of any
other right, power or privilege.
 
(d) Waiver.  To the maximum extent permitted by applicable law, no claim or
right arising from this Agreement can be discharged by a party, in whole or in
part, by a waiver of the claim or right unless such waiver is in writing and is
signed by the waiving party, and no waiver that may be given by a party shall be
applicable except in the specific instance for which it is given.
 
(e) Amendment.  This Agreement may not be amended, supplemented, or otherwise
modified except by a written agreement executed by all of the parties.
 
(f) Assignment; Successors.  This Agreement is personal to Consultant and,
therefore, Consultant may not assign this Agreement or any of his rights or
obligations hereunder to any person or entity.  Without the written consent of
Consultant, the Company may only assign this Agreement and its rights and
obligations hereunder to any successor entity or direct subsidiary or parent
entity, in which event this Agreement shall apply to, be binding in all respects
upon, and inure to the benefit of the successors and assignees of the Company.
 
(g) Severability.  If a court of competent jurisdiction holds that any provision
of this Agreement or portion thereof is illegal, invalid or unenforceable, then
such provision shall be modified automatically to the extent necessary to make
such provision fully legal, valid or enforceable. If such court does not modify
any such provision or portion thereof as contemplated herein, but instead
declares it to be wholly illegal, invalid or unenforceable, then such provision
or portion thereof shall be severed from this Agreement, this Agreement and the
rights and obligations of the parties shall be construed as if this Agreement
did not contain such severed provision or portion thereof, and this Agreement
otherwise shall remain in full force and effect.
 
(h) Construction. The headings of sections in this Agreement are provided for
convenience only and shall not affect its construction or interpretation.
 
(i) Governing Law.  This Agreement shall be governed by, construed under, and
enforced in accordance with the laws of the State of Utah in effect from time to
time without regard to conflicts-of-laws principles that would require the
application of any other law.
 
Back to top

 
4

--------------------------------------------------------------------------------

 

 
 
(j) Execution of Agreement.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.  The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.
 
(k) Authority.  Consultant hereby acknowledges and agrees that he shall have no
right or authority to enter into any agreements or other arrangements in the
name or on behalf of the Company, or to assume or create any obligation or
liability of any kind whatsoever, express or implied, in the name or on behalf
of the Company.
 
(l) Arbitration.  Any dispute or controversy arising under, out of, in
connection with or in relation to this Agreement and Consultant’s services to
the Company or termination by the Company shall be finally determined and
settled by arbitration before a single arbitrator in the city of Salt Lake City,
Utah in accordance with the rules and procedures of the American Arbitration
Association, and judgment upon the award may be entered in any court having
jurisdiction thereof.
 
 
 
[signature page follows]
 
Back to top

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed and delivered by the parties on
the date first set forth above.
 


COMPANY:
 
Schiff Nutrition Group, Inc.
   
By:
Bruce Wood
President & CEO
   
CONSULTANT:
     
Daniel Thomson



Back to top

 
6

--------------------------------------------------------------------------------

 
